Isiah Jenkins was acquitted on a charge of breaking and entering and feloniously taking property of another and from an *Page 555 
order denying his petition for return of money taken from him upon his arrest and ordering delivery thereof to the chief of police, defendant appeals.
Appeal dismissed.
It appearing that the court is without jurisdiction to entertain the so-called appeal taken in this case, it is dismissed ex mero motu.
ADAMS, C.J., and CHAPMAN, THOMAS and SEBRING, JJ., concur.
TERRELL, BARNS and HOBSON, JJ., dissent.